Case 1:20-mc-00007-RGA Document 37 Filed 08/12/20 Page 1 of 2 PageID #: 888




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


SPRINT COMMUNICATIONS         )
COMPANY L.P.,                 )
                              )
           Plaintiff,         )
                              )
     v.                       )                               Misc. No. 20-7-RGA
                              )
CHARTER COMMUNICATIONS, INC., )
CHARTER COMMUNICATIONS        )
HOLDINGS, LLC,                )
                              )
                              )
           Defendants.        )



                                    MEMORANDUM ORDER
       Sprint filed a motion to compel in relation to a subpoena to an individual, Paul Woelk.

The subpoena is overbroad, and Woelk is a third party in terms of the subpoena, which seeks his

personal records. More significantly, to me at least, is that Sprint already has the information

that it says is relevant to its willfulness case, which is, “a large number of Sprint documents,

designated confidential and/or privileged, [which] were found on the Charter work computers of

Cowden and Woelk.” (D.I. 20 at 2). Woelk’s Sprint documents were apparently kept in a file

folder named, “Sprint – My Documents.” (D.I. 27 at 2). There could be as many as 3,500 such

documents. (Id. at 3). Thus, the motion to compel (D.I. 1) is DENIED.

       Sprint is going to depose Woelk. The deposition has spawned a separate dispute over

whether Sprint should be required to produce documents to deponent Woelk in advance of the

deposition. (D.I. 27, 28, 30, 32). It seems clear to me that the main purpose of the deposition is

to obtain testimony that will be attributed to Defendants inasmuch as Woelk is an employee of
Case 1:20-mc-00007-RGA Document 37 Filed 08/12/20 Page 2 of 2 PageID #: 889




Defendants. Sprint suggested a compromise (D.I. 27, Exh. B. at 3), which, with a little tweaking,

seems to appropriately balance the competing interests. As I modify them, they are:

       1. Counsel for Woelk will be provided the non-privileged documents from the “Sprint –

My Documents” folder 1 at least fourteen days before the deposition;

       2. Counsel and client will sign the relevant protective order;

       3. Sprint will not use the privileged documents from the “Sprint – My Documents” folder

at the deposition;

       4. The deposition will not exceed seven hours but will count against party deposition time

limits (which are extended if necessary to accommodate the seven hours allotted here); and

       5. If Sprint has other documents besides documents from the “Sprint – My Documents”

folder, it does not have to disclose them before the deposition.

                             12th
       IT IS SO ORDERED this ____day of August 2020.


                                                             /s/ Judge Richard G. Andrews
                                                             ____________________________
                                                             United States District Judge




1
 This folder seems to have been on Woelk’s computer, but there were also documents on
Cowden’s computer. To the extent there were additional documents that were only on Cowden’s
computer, the same production and distinction between privileged and non-privileged documents
should be followed.
